DETAILED ACTION
 	 	Claims 1-19 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/06/2020 are accepted by the examiner.
Priority
	The application is filed on 07/06/2020 and claims priority of continuation application 16/012,298 filed on 06/19/2018.
Non-Statutory Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. US 10,708,050 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar multivariate encryption systems where the method includes receiving a multivariate input set that includes a plurality of sensitive data objects arranged according to a record template, encrypting the multivariate input set into an encrypted representation. 
Claim Analysis - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claims 13-19 are interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112(pre-AIA ), sixth paragraph.

5.	Regarding claim 13, the claim limitation “….an encryption module configured to encrypt a multivariate input set into an encrypted representation…….an interface configured to: transmit the token to a requestor; … a decryption module configured to decrypt the encrypted representation; and a processor module configured to generate a response message that includes the multivariate input set….” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “encrypt a multivariate input set into an encrypted representation” and “decrypt the encrypted representation..” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The blocks of FIG. 2 illustrates  distributed network that includes encryption and decryption  modules 118 and 122. See also the steps described in associated paragraphs 0043, 0044, and 0046 of the specification.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20170061138 A1) in view of LaFever et al. (US 20180307859 A1, hereinafter, LaFever).
 	Regarding claim 1, Lambart discloses a method, comprising: receiving a multivariate input set comprising a plurality of [sensitive data objects] arranged according to a record template (Paragraphs 0078, 0383, 0380, 0377, 0360: collection of data are stored and associated to an Object Management Record, obfuscated, packaged, transmitted, stored, verified, and retrieved wherein the retrieval process is associated with segment identifiers and record format); 
 	encrypting the multivariate input set into an encrypted representation (Paragraphs 0239, 0435: representation of an Original Data Object (ODO)where the 
  	receiving a request for at least a portion of the plurality of sensitive data objects (Paragraphs 0184, 0044, 0046, 0417: queries are being made and if there is a retrieval request it invokes the retrieval processor. The system then queries the Data Object process queue, and if there is a Data Object processing request it invokes the Object processor); 
 	extracting the at least a portion of the plurality of sensitive data object from the encrypted representation (Paragraphs 0005, 0050, 0059-0060, 0067: acquiring sensitive digital data with higher security where retrieving data object segments from their diverse and separate storage locations via multiple layers of encryption set independent transmission pathways to preserve anonymity of the segments); and 
 	generating a response message that includes only the at least a portion of the plurality of sensitive data objects (Paragraphs 0109, 0161) that were extracted from the encrypted representation (Paragraphs 0354, 0097, 0301, RCST ("Receive, Compute, Store, and Transmit") verifies the authenticity of the request, returns a response to the requesting system and provide segment storage requirements metadata wherein the metadata includes encrypted information describing the Metadata).
  	Lambart does not explicitly states but LaFever from the same or similar fields of endeavor teaches arrangement of sensitive data objects (LaFever Figs. 1F, 1J, 1E, 5, 11-12 and associated texts; Paragraphs 0680, 0686, 0243, 0620-0621: sensitive data are securely  stored in a Circle of Trust (CoT) wherein Sensitive data is split into several pieces, by data type, and transmitted and/or stored separately (either in separate 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement of sensitive data objects as taught by LaFever in the teachings of Lambart for the advantage of improving data security, privacy, and accuracy, and, in particular, to using dynamically changing identifiers to render elements of data which are stored in a data storage to be anonymous (LaFever, Paragraph 0003).
	Regarding claim 2, the combination of Lambart and LaFever discloses the method according to claim 1, further comprising associating the record template with a unique identifier that is indicative of an end user, entity, or application (Paragraph 0072, 0074).
 	Regarding claim 3, the combination of Lambart and LaFever discloses the method according to claim 1, further comprising storing the encrypted representation in a datastore (Lambart, Paragraphs 0067, 0071, 0086, 0088: encrypted data object).
 	Regarding claim 4, the combination of Lambart and LaFever discloses the method according to claim 1, wherein the encrypted representation is a token, the method further comprising transmitting the token to a requestor that provided the multivariate input set (Lambart, Paragraphs 0366, 0490-0493, 0395, 0370: tokens is generated wherein sufficiently obfuscated and made anonymous for data object segments dare maintained through multiple stages of Transmission Pathway "anonymization" and obfuscation methods).
Regarding claim 5, the combination of Lambart and LaFever discloses the method according to claim 4, wherein the request for at least a portion of the plurality of sensitive data objects comprises any of the multivariate input set used to generate the encrypted representation and the token (LaFever, Paragraphs 0050, 0617, 0635-0636, 0542: encrypting, tokenizing, pseudonymizing for a single cell in a multivariate data set).
 	Regarding claim 6; Claim 6 is similar in scope to claim 1, and is therefore rejected under similar rationale (Supplemental disclosure includes Paragraphs 0438 of Lambart: a flag and mask value indicating that the mask value will be applied to the packet segment where invalid data will be inserted into the segments, and other methods of obfuscating data that are well known to those skilled in the art of obfuscating data; See also Figs. 1C-2 and 1H of LaFever).
 	Regarding claim 7; Claim 7 is similar in scope to claim 2, and is therefore rejected under similar rationale,
 	Regarding claim 8; Claim 8 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 9; Claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 11, the combination of Lambart and LaFever discloses the method according to claim 6, further comprising generating the record template from one or more example records of the requestor (Lambart Paragraphs 0078, 0383, 0380, 0377, 0360: collection of data are stored and associated to an Object Management 

 	Regarding claim 12, the combination of Lambart and LaFever discloses the method according to claim 6, further comprising: transmitting the record template to the requestor; and receiving the multivariate input set in the record template (Lambart Paragraphs 0078, 0383, 0380, 0377, 0360).
 	Regarding claim 13; Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claims 5 and 9, and is therefore rejected under similar rationale.
 	 			Allowable Subject Matter 

10. 	Claims 10 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lui  et al. (US 20130080641 A1) discloses a method for determining or obtaining or receiving, by one or more computers, a first rule set comprising a plurality of patterns of run-time data used to distinguish among a plurality of applications and/or locations within applications running on monitored computers associated with respective user IDs.
Nair et al (US 8,024,317 B2) discloses a method for deriving income from URL based context queries. A URL based user context query is received over a network from a user, wherein the user context comprises at least one user context criteria.
12.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498